 

Exhibit 10.1

 

Execution Version

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of February 18,
2020 by and between BioXcel Therapeutics Inc., a Delaware corporation (the
“Company”), and BioXcel Corporation, a Delaware corporation (the “Holder”).

 

Background

 

A.       The Holder owns 9,480,000 shares of the Company’s common stock, $0.001
par value per share (“Common Stock”), and has agreed to transfer, assign, sell,
and convey up to 400,000 of such shares to the Company on the terms and
conditions set forth in this Agreement;

 

B.       The Company is considering commencing an underwritten public offering
(the “Public Offering”) of approximately 2,000,000 shares of its Common Stock
(the actual number of firm shares sold in the Public Offering, the “Underwritten
Shares”) pursuant to the Company’s shelf registration statement on Form S-3 (No.
333-230674), filed with the U.S. Securities and Exchange Commission on April 1,
2019 and an underwriting agreement by and among the underwriters named therein
(collectively, the “Underwriters”) and the Company (the “Underwriting
Agreement”);

 

C.       The Underwriting Agreement is expected to provide for the Underwriters
to have the option to purchase, from time to time, additional shares of Common
Stock from the Company equal to an aggregate of 15% of the Underwritten Shares
sold in the Public Offering (the “Greenshoe Option”);

 

D.       The Company intends to use the net proceeds from each sale of shares of
Common Stock pursuant to the Greenshoe Option, if any, to repurchase from the
Holder, from time to time, the same number of shares of Common Stock (the
“Repurchase Shares”), at the price per share paid by the Underwriters to the
Company in the Public Offering (the “Purchase Price”) and upon the terms and
conditions provided in this Agreement (each, a “Repurchase”);

 

E.       The Holder and the Company intend to condition each Repurchase on the
exercise of the Greenshoe Option; and

 

F.       The board of directors of the Company has approved the transactions
contemplated by this Agreement for purposes of Rule 16b-3 under the Securities
Exchange Act of 1934 (as amended, the “Exchange Act”), which approval is
intended to exempt each disposition by the Holder of shares of Common Stock from
Section 16(b) of the Exchange Act.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, the parties hereto agree as follows:

 

Agreement

 

1.                   Sale and Repurchase.

 

(a)                Upon each exercise by the Underwriters of the Greenshoe
Option, the Company will promptly notify the Holder of such exercise, the number
of shares of Common Stock to be purchased by the Underwriters pursuant to such
exercise (the shares of Common Stock to be purchased by the Underwriters
pursuant to any exercise of the Greenshoe Option, the “Greenshoe Shares”), and
the proposed closing date of the purchase of such shares of Common Stock.

 



 

 

 

(b)                At each Closing (as defined below), subject to the terms and
conditions set forth in this Agreement, the Holder hereby agrees to transfer,
assign, sell, convey and deliver to the Company all of its right, title, and
interest in and to the number of Repurchase Shares equal to the applicable
number of Greenshoe Shares (the Repurchase Shares to be sold by the Holder at
the applicable Closing, the “Applicable Repurchase Shares”), and the Company
hereby agrees to purchase from Holder, the Applicable Repurchase Shares at a
price per share equal to the Purchase Price.

 

(c)                The obligations of the Holder to sell, and of Company to
purchase, any Repurchase Shares shall be subject to and conditioned upon the
closing of the sale of the same number of Greenshoe Shares pursuant to the
Underwriting Agreement immediately prior to the applicable Closing.

 

(d)                The closing of the sale by the Holder to the Company of
Applicable Repurchase Shares (each, a “Closing”) shall take place immediately
after the closing of the sale by the Company to the Underwriters of the
applicable Greenshoe Shares at the offices of Latham & Watkins LLP, 885 Third
Avenue, New York, New York 10022, or at such other time and place as may be
agreed upon by the Company and the Holder. At each Closing, the Holder shall
deliver to the Company or as instructed by the Company duly executed stock
powers relating to the Applicable Repurchase Shares being sold at such Closing,
and the Company agrees to deliver to the Holder by wire transfer in accordance
with written instructions to be provided by the Holder prior to such Closing of
immediately available funds equal to the Purchase Price multiplied by the number
of Applicable Repurchase Shares being sold at such Closing.

 

(e)                The Holder agrees to pay all stamp, stock transfer and
similar duties, if any, in connection with any Repurchase.

 

2.                   Representations and Warranties of the Company. The Company
hereby represents and warrants to the Holder as follows:

 

(a)                Existence and Power. The Company has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Delaware, with the requisite corporate power and authority to execute
and deliver this Agreement and consummate the transactions and perform each of
its obligations hereunder.

 

(b)                Authority; Enforceability. The execution and delivery of this
Agreement by the Company and the consummation by the Company of each of the
transactions and the performance by the Company of each of its obligations
contemplated hereby have been duly and properly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and constitutes the valid and legally
binding obligation of the Company, enforceable against it in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(c)                No Conflicts. The compliance by the Company with this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject, or (ii) violate any provision of the certificate of
incorporation or by-laws, as applicable, of the Company, except, in the case of
clause (i), as would not reasonably be expected to have a material adverse
effect on the financial position, stockholders’ equity or results of operations
of the Company, taken as a whole (a “Material Adverse Effect”), in the case of
each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
execution, delivery and performance by the Company of its obligations under this
Agreement, including the consummation by the Company of the transactions
contemplated by this Agreement, except where the failure to obtain or make any
such consent, approval, authorization, order, registration or qualification
would not reasonably be expected to have a Material Adverse Effect.

 



2

 

 

3.                   Representations and Warranties of the Holder. The Holder
represents and warrants to the Company as follows:

 

(a)                Existence and Power. The Holder has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Delaware, with the requisite power and authority to execute and deliver
this Agreement and consummate the transactions and perform each of its
obligations contemplated hereunder.

 

(b)                Authority; Enforceability. The execution and delivery of this
Agreement by the Holder and the consummation by the Holder of each of the
transactions and the performance by the Holder of each of its obligations
contemplated hereby have been duly and properly authorized by all necessary
action on the part of the Holder. This Agreement has been duly executed and
delivered by the Holder and constitutes the valid and legally binding obligation
of the Holder, enforceable against the Holder in accordance with its terms,
subject, as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(c)                No Conflicts. The sale of the Repurchase Shares by the Holder
hereunder and the compliance by such Holder with all of the provisions of this
Agreement and the consummation of the transactions contemplated herein (i) will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Holder is a party or by which the Holder is bound or to which any of the
property or assets of the Holder is subject, (ii) nor will such action result in
any violation of the provisions of (A) any organizational or similar documents
pursuant to which the Holder was formed or (B) any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Holder or the property of the Holder; except in the case of clause (i) or
clause (ii)(B), for such conflicts, breaches, violations or defaults as would
not impair in any material respect the consummation of the Holder’s obligations
hereunder.

 

(d)                Ownership of Common Stock. As of the date hereof and
immediately prior to the delivery of the Repurchase Shares to the Company at
each Closing, the Holder will be the record and beneficial owner of the
Repurchase Shares with full dispositive power thereover, and holds, and will
hold, such Repurchase Shares free and clear of all mortgages, pledges, security
interests, liens, claims, encumbrances, equities or other restrictions
(collectively, the “Liens”). Upon payment for the Repurchase Shares to be sold
by the Holder in accordance with the terms and conditions of this Agreement, the
Company will acquire good and valid title to such shares free and clear all
Liens.

 

(e)                Independent Investigation. The Holder has received all of the
information that it considers necessary or appropriate for deciding whether to
sell the Repurchase Shares and has had the opportunity to ask questions and
receive answers from the Company. The Holder has the requisite knowledge,
sophistication and experience in order to fairly evaluate a disposition of the
Repurchase Shares to be sold by the Holder hereunder, including the risks
associated therewith.

 



3

 

 

4.                   Conditions to Closing.

 

(a)                Conditions to Obligations of the Company. The obligation of
the Company to purchase Repurchase Shares at any Closing is subject to the
satisfaction or waiver on or prior to the applicable Closing of each of the
following conditions:

 

(i)                        No action, claim, suit, hearing, complaint, demand,
injunction, litigation, judgment, arbitration, order, decree, ruling or
governmental investigation or proceeding shall be pending or threatened by any
Governmental Entity, and no such Governmental Entity shall have issued any
injunction, judgment or order, which shall remain in effect, that would prevent
the consummation of the transactions contemplated hereby. As used herein, the
term “Governmental Entity” means any agency, bureau, commission, authority,
department, official, political subdivision, tribunal or other instrumentality
of any government, whether (A) regulatory, administrative or otherwise;
(B) federal, state or local or (C) domestic or foreign.

 

(ii)                        The representations and warranties of the Holder
contained in this Agreement shall be true and correct in all material respects
on and as of the date hereof and on and as of the date of such Closing, as
though made on and as of such date.

 

(iii)                        The Holder shall have performed in all material
respects all of its obligations hereunder required to be performed by it on or
prior to such Closing.

 

(iv)                        The Company and the Underwriters shall have entered
into the Underwriting Agreement providing for the sale by the Company of shares
of Common Stock in the Public Offering, and the Public Offering shall have
closed

 

(v)                        The Underwriters shall have exercised the Greenshoe
Option in accordance with the terms of the Underwriting Agreement for the number
of Greenshoe Shares equal to the number of Applicable Repurchase Shares to be
purchased by the Company at such Closing.

 

(b)                Conditions to Obligations of the Holder. The obligation of
the Holder to sell Repurchase Shares at any Closing is subject to the
satisfaction or waiver on or prior to the applicable Closing of each of the
following conditions:

 

(i)                        No action, claim, suit, hearing, complaint, demand,
injunction, litigation, judgment, arbitration, order, decree, ruling or
governmental investigation or proceeding shall be pending or threatened by any
Governmental Entity, and no such Governmental Entity shall have issued any
injunction, judgment or order, which shall remain in effect, that would prevent
the consummation of the transactions contemplated hereby.

 

(ii)                        The representations and warranties of the Company
contained in this Agreement shall be true and correct in all material respects
on and as of the date hereof and on and as of the date of such Closing, as
though made on and as of such date.

 

(iii)                        The Company shall have performed in all material
respects all of its obligations hereunder required to be performed by it on or
prior to such Closing.

 

(iv)                        The Company and the Underwriters shall have entered
into the Underwriting Agreement providing for the sale by the Company of shares
of Common Stock in the Public Offering and the Public Offering shall have
closed.

 



4

 

 

(v)                        The Underwriters shall have exercised the Greenshoe
Option in accordance with the terms of the Underwriting Agreement for the number
of Greenshoe Shares equal to the number of Applicable Repurchase Shares to be
sold by the Holder at such Closing.

 

5.                   Governmental Filings. The Holder shall make all filings
with any Governmental Entity required in connection with the execution and
delivery by the Holder of this Agreement and the consummation by the Holder of
the transactions contemplated hereby, including without limitation, all filings
with the Securities and Exchange Commission required pursuant to the Exchange
Act.

 

6.                   Termination.

 

(a)                This Agreement may be terminated at any time by the mutual
written consent of the Company and the Holder.

 

(b)                This Agreement shall automatically terminate and be of no
further force and effect, in the event that (i) the Underwriting Agreement has
not been executed and delivered by the parties thereto on or before February 27,
2020, (ii) after the Underwriting Agreement is executed, the Underwriting
Agreement is terminated, or (iii) the Greenshoe Option expires in accordance
with the terms of the Underwriting Agreement.

 

(c)                If this Agreement is terminated, the Company will have no
obligation to purchase the Repurchase Shares and the Holder will have no
obligation to sell the Repurchase Shares hereunder, and no party will have any
further obligation hereunder.

 

7.                   General Provisions.

 

(d)                Survival of Representations and Warranties. All
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

(e)                Amendments and Waivers. Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

(f)                 Complete Agreement. This Agreement and any other agreements
ancillary thereto and executed and delivered on the date hereof embody the
complete agreement and understanding between the parties and supersede and
preempt any prior understandings, agreements, or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(g)                Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

(h)                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to its conflict of laws principles that would result in the
application of the laws of any other jurisdiction.

 

(i)                 Section Headings. The captions and headings appearing at the
beginning of the various sections of this Agreement are for convenience of
reference only and shall not be given any effect whatsoever in the construction
or interpretation of this Agreement.

 



5

 

 

(j)                 Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any action instituted in any court
of the United States or any state thereof having jurisdiction over the parties
and the matter, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

(k)                Severability. Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

(l)                 Value. The parties agree that to the extent no Repurchase
Shares are purchased hereunder, there is and will be no value to the terms of
this Agreement to either the Holder or the Company.

 

(m)              Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally,
mailed by certified or registered mail, return receipt requested and postage
prepaid, or sent via a nationally recognized overnight courier, or sent via
email to the recipient. Such notices, demands and other communications will be
sent to the address indicated below:

 

To the Holder:

 

BioXcel Corporation

780 East Main Street

Branford, CT 06405

Attention: President

E-mail: ***********@********

 

To the Company:

 

BioXcel Therapeutics, Inc.

555 Long Wharf Drive, 12th Floor

New Haven, CT 06511

Attention: Chief Financial Officer

E-mail: ***********@********

 

with a copy to (which shall not constitute notice):

 

Latham & Watkins LLP

200 Clarendon Street

Boston, MA 02116

Attention: Peter N. Handrinos

E-mail: peter.handrinos@lw.com

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

(n)                Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any party may execute
this Agreement by the delivery of a facsimile signature, which signature shall
have the same force and effect as an original signature. Any party that delivers
a facsimile signature shall promptly thereafter deliver an originally executed
signature to the other party; provided, however, that the failure to deliver an
original signature page shall not affect the validity of any signature delivered
by facsimile.

 

(o)                Further Assurances. Each of the Company and the Holder shall
execute and deliver such additional documents and instruments and shall take
such further action as may be necessary or appropriate to effectuate fully the
provisions of this Agreement.

 

[Signature Pages Follow]

 



6

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first written above.

 

  COMPANY:       BIOXCEL THERAPEUTICS, INC.           By: /s/ Richard I.
Steinhart   Name: Richard I. Steinhart   Title: Chief Financial Officer        
    HOLDER:       BIOXCEL CORPORATION           By: /s/ Krishnan Nandabalan  
Name: Krishnan Nandabalan   Title: President

 



7

 